                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:17-cv-00458-RJC-DSC

SAFETY NATIONAL CASUALTY            )
CORPORATION,                         )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                       ORDER
                                     )
GARLOCK SEALING                      )
TECHNOLOGIES LLC, et. al,            )
                                     )
            Defendants,              )
                                     )
       vs.                           )
                                     )
SAFETY NATIONAL CASUALTY             )
CORPORATION,                         )
                                     )
             Counterclaim Defendant, )
                                     )
       and                            )
                                     )
STARR INDEMNITY & LIABILITY          )
COMPANY,                              )
                                     )
             Additional Party        )
             Defendant.              )
____________________________________ )

      THIS MATTER comes before the Court on the parties’ Certification and Report

of Fed. R. Civ. P. 26(F) Conference and Discovery Plan. (Doc. No. 48).

      Safety National Casualty Corporation (Safety) takes the position that this

Court is divested of jurisdiction while its appeal of arbitrability is pending, requiring


                                           1
a stay. (Id. at 2). Starr Indemnity & Liability Company (Starr) submits that further

action should be deferred until the arbitration issue is resolved to conserve judicial

and party resources and avoid inconsistent rulings. (Id. at 3).        Garlock Sealing

Technologies, LLC and other defendants (collectively, Garlock) propose a discovery

plan.

        In Levin v. Alms and Assocs., Inc., 634 F.3d 260, 264-65 (4th Cir. 2011), the

United States Court of Appeals for the Fourth Circuit joined the majority view that

an arbitrability appeal divests the district court of jurisdiction over “the continuation

of any proceedings relating to the claims at issue,” including discovery, unless the

district or appellate court declares the appeal is frivolous. Here, the Court finds that

Safety’s appeal pursuant to 9 U.S.C. § 16(a)(1)(A) & (B) is non-frivolous; therefore,

further proceedings in this matter will be STAYED pending resolution of the appeal.

        SO ORDERED.



                                 Signed: October 29, 2018




                                             2
